            Case 1:21-cv-01551-EMR Document 10 Filed 08/05/21 Page 1 of 1




       In the United States Court of Federal Claims

 VICKY STEVE PARKER,

                    Plaintiff,                             No. 21-cv-1551

                        v.                                 Filed: August 5, 2021

 THE UNITED STATES,

                    Defendant.




                                             ORDER

       On July 6, 2021, Plaintiff, proceeding pro se, filed this civil action in the United States
Court of Federal Claims. See ECF No. 1. To proceed with a civil action in this Court, a plaintiff
must either pay $402.00 in fees—a $350.00 filing fee plus a $52.00 administrative fee—or request
authorization to proceed without prepayment of fees by submitting a signed application to proceed
in forma pauperis (IFP). See 28 U.S.C. §§ 1914, 1915; RCFC 77.1(c); Claims Court Fees
Schedule, available at http://www.uscourts.gov/services-forms/fees/us-court-federal-claims-fee-
schedule.
       Plaintiff filed his complaint without paying the requisite filing fee or submitting a
completed IFP application. See ECF No. 1. On July 13, 2021, this Court ordered Plaintiff to either
pay the filing fee or submit the IFP application by August 3, 2021, or the action would be dismissed
without prejudice for failure to prosecute under Rule 41 of Rules of the United States Court of
Federal Claims. See ECF No. 6. To date, Plaintiff has not paid the fees or filed an IFP application.
For these reasons, this action is DISMISSED WITHOUT PREJUDICE. The Clerk of Court is
DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

                                                                 s/ Eleni M. Roumel
                                                                ELENI M. ROUMEL
                                                                        Judge
